—Judgment, Supreme Court, New York County (Antonio Brandveen, J.), rendered January 8, 1997, convicting defendant, after a jury trial, of auto stripping in the first degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility and identification.
The People’s summation argument that the police lacked any motive to engage in a “frameup” was a proper response to the defense summation (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976). Defendant’s remaining challenges to the People’s summation are unpreserved due to lack of objection or lack of specific objection, and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal (see, People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
*177We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Nardelli, Mazzarelli, Rubin and Andrias, JJ.